DETAILED ACTION
	This action is responsive to 08/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display device that prevents display performance from being decreased due to an occurrence of a crack when the display device is bent.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
1) “A display device comprising: a substrate including a display area and a bending area adjacent to the display area; a conductive layer disposed on the substrate in the bending area, wherein the conductive layer is configured to transmit driving signals from a driving circuit to a display unit; and a bending protective layer disposed on the conductive layer in the bending area, wherein the bending protective layer includes conductive particles”, as recited in independent claim 1.
2) “The display device of claim 1, wherein the conductive particles are able to pass throughout the bending protective layer”, as recited in claims 2 and 15.
3) “The display device of claim 1, wherein, when the substrate is bent and a crack occurs in the conductive layer, the conductive particles fill into the crack”, as recited in claim 3 and 17.
4) “A display device comprising: a substrate including a display area, a first bending area spaced apart from the display area, and a second bending area positioned between the display area and the first bending area; a conductive layer disposed on the substrate in the first bending area and the second bending area, wherein the conductive layer is configured to transmit driving signals from a driving circuit to a display unit; a passivation layer disposed on the conductive layer in the second bending area; and a bending protective layer disposed on the conductive layer in the first bending area, and disposed on the passivation layer in the second bending area, wherein the bending protective layer includes conductive particles”, as recited in claim 14.
5) “The display device of claim 14, wherein, when the substrate is bent and a crack occurs in the conductive layer and the passivation layer in the second bending area, the conductive particles fill into the crack”, as recited in claim 18.
Claims 4-13 depend from and recite limitations that further narrow claim 1. Similarly, claims 16 and 19-20 depend from and recite limitations that further narrow claim 14. Therefore, claims 4-13, 16, and 19-20 are equally allowed.
The closest prior art of record is Iwase et al. (US Patent 10,356,896 B2), which teaches a self-healing wire that includes an electric wire arranged on a substrate, and a hybrid structure in which the electric wire is covered with at least one fluid selected from a group consisting of a fluid having conductive particles dispersed therein, and a fluid having metal ions dissolved therein, formed on a healing portion for a crack to be generated in the electric wire. Wherein, when a crack is generated in the electric wire due to stretching of the substrate having flexibility, the crack is bridged by the conductive particles or a solid metal deposited from the metal ions in the fluid. However, in the disclosure of Iwase, the conductive particles are disposed in a fluid and not a solid protective layer. Furthermore, a high-frequency AC voltage must be applied to the metal wire for the self-healing to occur by an electric field trapping phenomenon. Therefore, Iwase, fails to teach the limitations underlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627